DETAILED ACTION
Claim(s) 1-3, 5, 6, 8, 9 and 15-27 are presented for examination.
Claim(s) 1-3, 5, 6, 8, 9 and 15-27 are amended.
Claim(s) 4, 7, 10-14 and 28-45 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201810942575.3 submitted on August 17th, 2018.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 18th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “POWER SAVING METHOD USING DISCONTINUOUS RECEPTION (DRX) IN WIRELESS SYSTEMS”). 


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by ZHANG (US 2020/0145882 A1).

Regarding Claim 15,
	Zhang discloses a configuration method implemented by a second device [see fig. 1, pg. 4, ¶50 lines 1-3; ¶51 lines 1-3, a bandwidth allocation method performed by a network device], wherein the configuration method [see fig. 1, pg. 4, ¶50 lines 1-3; ¶51 lines 1-3, the bandwidth allocation method] comprises: 
	generating configuration information comprising a first discontinuous reception (DRX} parameter and a second DRX parameter [see fig. 1: Step “S110”, pg. 4, ¶52 lines 1-5; ¶56 lines 1-7, determining DRX indication information indicating a working bandwidth to be used by the terminal device within the DRX cycle and/or the frequency point of the working bandwidth]; and 
	sending the configuration information to a first device to enable the first device to communicate with the second device on a first bandwidth part (BWP} using the first DRX parameter [see fig. 1: Step “S120”, pg. 4, ¶53 lines 1-2; ¶57 lines 9-14, the DRX indication information is transmitted to the terminal device; for the terminal device to learn the bandwidth-part allocation required to be adopted according to the bandwidth-part allocation index number indicated by the DRX indication information]. 

Regarding Claim 16,
	Zhang discloses the configuration method of claim 15 [see fig. 1, pg. 4, ¶50 lines 1-3; ¶51 lines 1-3, the bandwidth allocation method], wherein the configuration information further comprises a first configuration parameter of the first BWP and a second configuration parameter of the second BWP [see pgs. 5-6, ¶66 lines 1-7, the network device notifies the terminal device of the bandwidth-part division method through allocation information, the allocation information specifically indicating allocation information of the bandwidth and/or center frequency point of each bandwidth part], wherein the first configuration parameter comprises the first DRX parameter [see pg. 4, ¶58 lines 1-19, the first allocation information including: a corresponding relationship between a time-frequency resource used to carry the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information], and wherein the second configuration parameter comprises the second DRX parameter [see pg. 6, ¶67 lines 1-17, the second allocation information including: a corresponding relationship between a time-frequency resource used to carry the DRX indication information and a bandwidth part]. 

Regarding Claim 17,
	Zhang discloses the configuration method of claim 15 [see fig. 1, pg. 4, ¶50 lines 1-3; ¶51 lines 1-3, the bandwidth allocation method], wherein the first DRX parameter comprises a first BWP identifier [see Table 1, pg. 5, ¶63 lines 7-12, the terminal device learns the bandwidth part required to be adopted ... i.e., a bandwidth part 1], and wherein the second DRX parameter comprises a second BWP identifier [see Table 1, pg. 5, ¶63 lines 7-12, the terminal device learns the bandwidth part required to be adopted ... i.e., a bandwidth part 2]. 

Regarding Claim 18,
	Zhang discloses the configuration method of claim 15 [see fig. 1, pg. 4, ¶50 lines 1-3; ¶51 lines 1-3, the bandwidth allocation method], wherein the configuration information further comprises a first configuration parameter of the first BWP and a second configuration parameter of the second BWP [see pgs. 5-6, ¶66 lines 1-7, the network device notifies the terminal device of the bandwidth-part division method through allocation information, the allocation information specifically indicating allocation information of the bandwidth and/or center frequency point of each bandwidth part], wherein the first configuration parameter comprises a first DRX parameter identifier [see pg. 4, ¶58 lines 1-19, a first allocation information including: a corresponding relationship between a time-frequency resource used to carry the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information], and wherein the second configuration parameter comprises a second DRX parameter identifier [see pg. 6, ¶67 lines 1-17, a second allocation information including: a corresponding relationship between a time-frequency resource used to carry the DRX indication information and a bandwidth part]. 

Regarding Claim 19,
	Zhang discloses the configuration method of claim 15 [see fig. 1, pg. 4, ¶50 lines 1-3; ¶51 lines 1-3, the bandwidth allocation method], wherein the first DRX parameter comprises a first piece of type information [see pg. 5, ¶61 lines 1-15, the terminal device learns the bandwidth-part allocation required to be adopted to know the number of available bandwidth parts], wherein the second DRX parameter comprises a second piece of the type information [see pg. 5, ¶61 lines 1-15, the terminal device learns the bandwidth-part allocation required to be adopted to know the center frequency points of the bandwidth parts], wherein the type information indicates a first type of BWP or a second type of BWP [see pg. 5, ¶61 lines 1-15, the terminal device determines the working bandwidth to be used within the DRX cycle according to a bandwidth of each bandwidth part and the number of the bandwidth parts], and wherein the first type of BWP is different from the second type of BWP [see pg. 5, ¶61 lines 1-15, the terminal device determines the frequency point of the working bandwidth to be used within the DRX cycle according to the center frequency points of the bandwidth parts]. 

Regarding Claim 20,
	Zhang discloses the configuration method of claim 15 [see fig. 1, pg. 4, ¶50 lines 1-3; ¶51 lines 1-3, the bandwidth allocation method], wherein the second device is a network device [see fig. 7, pg. 9, ¶114 lines 1-7, a network device], and wherein the first device is a terminal device [see fig. 6, pg. 8, ¶99 lines 1-4, a terminal device]. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 6, 8, 9, 21-25 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over WEI et al. (US 2019/0098689 A1; also see provisional app. # 62/564,650) hereinafter “Wei” and provisional ‘650, in view of Zhang (US 2020/0145882 A1).

Regarding Claim 1,
	Wei discloses a configuration method implemented by a first device [see fig. 6, pg. 2, ¶25 lines 1-3; pg. 9, ¶156 lines 1-4, a method performed by a UE for DRX operation; also see provisional ‘650, pg. 1, a method performed by a UE for DRX operation], wherein the configuration method [see fig. 6, pg. 2, ¶25 lines 1-3; pg. 9, ¶156 lines 1-4, the method; also see provisional ‘650, pg. 1, the method] comprises: 
	receiving [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, receiving; also see provisional ‘650, pgs. 5-6, receiving], from a second device [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, from a base station (e.g., a gNB); also see provisional ‘650, pgs. 5-6, from a base station (e.g., a gNB)], configuration information comprising a first discontinuous reception (DRX) parameter and a second DRX parameter [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, a Radio Resource Control (RRC) message having a DRX Start Offset (drx-StartOffset) and a DRX Slot Offset (drx-SlotOffset); also see provisional ‘650, pgs. 5-6, a Radio Resource Control (RRC) message having a DRX Start Offset (drx-StartOffset) and a DRX Slot Offset (drx-SlotOffset)]; and 
	communicating [see fig. 6: Step “692”, pg. 4, ¶46; pg. 9, ¶162 lines 1-3, receiving, an indication of a new transmission over a physical downlink control channel (PDCCH); also see provisional ‘650, pgs. 5-6, receiving, an indication of a new transmission over a physical downlink control channel (PDCCH)], with the second device [see fig. 6: Step “692”, pg. 4, ¶46; pg. 9, ¶162 lines 1-3, from the base station (e.g., gNB); also see provisional ‘650, pgs. 5-6, from the base station (e.g., gNB)].
	Although Wei discloses communicating with the second device, Wei does explicitly teach 
communicating, “either on a first bandwidth part (BWP} using the first DRX parameter” or “on a second BWP using the second DRX parameter”. 
	However Zhang discloses receiving [see fig. 4: Step “S210”, pg. 4, ¶50; pg. 6, ¶73 lines 1-5, receiving], from a second device [see fig. 4: Step “S210”, pg. 4, ¶50; pg. 6, ¶73 lines 1-5, from a network device], configuration information comprising a first discontinuous reception (DRX) parameter and a second DRX parameter [see fig. 4: Step “S210”, pg. 4, ¶50; pg. 6, ¶73 lines 1-5, DRX indication information to determine a working bandwidth to be used within a DRX cycle and/or a frequency point of the working bandwidth]; and 
	communicating [see pg. 6, ¶75 lines 1-13; ¶76 lines 1-8; receiving], with the second device on a first bandwidth part (BWP} using the first DRX parameter [see pg. 4, ¶50; pg. 6, ¶75 lines 1-13; ¶76 lines 1-8, from the network device, DRX indication information used for the terminal device to indicate a bandwidth-part allocation index number corresponding to different bandwidth-part allocations in multiple types of bandwidth-part allocations]. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide communicating, “either on a first bandwidth part (BWP} using the first DRX parameter” or “on a second BWP using the second DRX parameter” as taught by Zhang in the system of Wei to enable different terminal devices to work on different frequencies within temporally overlapped DRX durations for improving flexibility during network scheduling [see Zhang pg. 1, ¶12 lines 1-7].

Regarding Claim 2,
	Wei discloses the configuration method of claim 1 [see fig. 6, pg. 2, ¶25 lines 1-3; pg. 9, ¶156 lines 1-4, the method performed by a UE for DRX operation], wherein the first configuration parameter comprises the first DRX parameter [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, the Radio Resource Control (RRC) message having the DRX Start Offset (drx-StartOffset)], and wherein the second configuration parameter comprises the second DRX parameter [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, the Radio Resource Control (RRC) message having the DRX Slot Offset (drx-SlotOffset)].
	Wei does not explicitly teach a first configuration parameter “of the first BWP” and a second configuration parameter “of the second BWP”.	
	However Zhang discloses the configuration information further comprises a first configuration parameter of the first BWP and a second configuration parameter of the second BWP [see Table 1, pg. 5, ¶63 lines 7-12, the terminal device learns the bandwidth part required to be adopted to determine the working bandwidth to be used within the DRX cycle and the frequency point of the working bandwidth i.e., a bandwidth part 0, a bandwidth part 1, a bandwidth part 2 ... respectively].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first configuration parameter “of the first BWP” and a second configuration parameter “of the second BWP” as taught by Zhang in the system of Wei for the same motivation as set forth in claim 1.
	
Regarding Claim 3,
	The combined system of Wei and Zhang discloses the configuration method of claim 2 [see fig. 6, pg. 2, ¶25 lines 1-3; pg. 9, ¶156 lines 1-4, the method performed by a UE for DRX operation].
	Wei further discloses, wherein before communicating with the second device [see fig. 6: Step “692”, pg. 4, ¶46; pg. 9, ¶162 lines 1-3, prior to receiving from the base station (e.g., gNB)], the configuration method [see fig. 6, pg. 2, ¶25 lines 1-3; pg. 9, ¶156 lines 1-4, the method] further comprises: 
	obtaining the first configuration parameter from the configuration information [see fig. 6: Step “684”, pg. 9, ¶158 lines 1-2, determining a start subframe based on the drx-StartOffset], and obtaining the first DRX parameter from the first configuration parameter [see fig. 6: Step “686”, pg. 9, ¶159 lines 1-4, determining a starting time of a DRX On-Duration (drx-onDuration) Timer in the start subframe based on the drx-SlotOffset].

Regarding Claim 5,
	Wei discloses the configuration method of claim 1 [see fig. 6, pg. 2, ¶25 lines 1-3; pg. 9, ¶156 lines 1-4, the method performed by a UE for DRX operation].
	Wei does not explicitly teach wherein the first DRX parameter comprises “a first BWP identifier”, and wherein the second DRX parameter comprises “a second BWP identifier”. 
	However Zhang discloses the first DRX parameter comprises a first BWP identifier [see Table 1, pg. 5, ¶63 lines 7-12, the terminal device learns the bandwidth part required to be adopted ... i.e., a bandwidth part 1], and wherein the second DRX parameter comprises a second BWP identifier [see Table 1, pg. 5, ¶63 lines 7-12, the terminal device learns the bandwidth part required to be adopted ... i.e., a bandwidth part 2].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first DRX parameter comprises “a first BWP identifier”, and wherein the second DRX parameter comprises “a second BWP identifier” as taught by Zhang in the system of Wei for the same motivation as set forth in claim 1.

Regarding Claim 6,
	Wei discloses the configuration method of claim 5 [see fig. 6, pg. 2, ¶25 lines 1-3; pg. 9, ¶156 lines 1-4, the method performed by a UE for DRX operation], wherein before communicating with the second device [see fig. 6: Step “692”, pg. 4, ¶46; pg. 9, ¶162 lines 1-3, prior to receiving, an indication of a new transmission over a physical downlink control channel (PDCCH) from the base station (e.g., gNB)], the configuration method [see fig. 6, pg. 2, ¶25 lines 1-3; pg. 9, ¶156 lines 1-4, the method performed by the UE for DRX operation] further comprises: 
	obtaining the first DRX parameter from the configuration information [see fig. 6: Step “686”, pg. 9, ¶159 lines 1-4, determining a starting time of a DRX On-Duration (drx-onDuration) Timer in the start subframe based on the drx-SlotOffset]. 
	Wei does not explicitly teach obtaining “the first BWP identifier from the first DRX parameter”, and “determining the first BWP based on the first BWP identifier”.
	However Zhang discloses obtaining the first BWP identifier from the first DRX parameter [see fig. 4: Step “S210”, pg. 4, ¶50; pg. 6, ¶73 lines 1-5, DRX indication information is received, ... to determine a working bandwidth to be used within a DRX cycle and/or a frequency point of the working bandwidth], and determining the first BWP based on the first BWP identifier [see fig. 4: Step “S220”, pg. 4, ¶50; pg. 6, ¶74 lines 1-5, the working bandwidth to be used within the DRX cycle and/or the frequency point of the working bandwidth are/is determined according to the DRX indication information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide obtaining “the first BWP identifier from the first DRX parameter”, and “determining the first BWP based on the first BWP identifier” as taught by Zhang in the system of Wei for the same motivation as set forth in claim 5.

Regarding Claim 8,
	Wei discloses the configuration method of claim 1 [see fig. 6, pg. 2, ¶25 lines 1-3; pg. 9, ¶156 lines 1-4, the method performed by a UE for DRX operation], wherein the first configuration parameter comprises a first DRX parameter identifier [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, the Radio Resource Control (RRC) message having the DRX Start Offset (drx-StartOffset)], and wherein the second configuration parameter comprises a second DRX parameter identifier [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, a Radio Resource Control (RRC) message having the DRX Slot Offset (drx-SlotOffset)]. 
	Wei does not explicitly teach a first configuration parameter “of the first BWP” and a second configuration parameter “of the second BWP”.
	However Zhang discloses the configuration information further comprises a first configuration parameter of the first BWP and a second configuration parameter of the second BWP [see Table 1, pg. 5, ¶63 lines 7-12, the terminal device learns the bandwidth part required to be adopted to determine the working bandwidth to be used within the DRX cycle and the frequency point of the working bandwidth i.e., a bandwidth part 0, a bandwidth part 1, a bandwidth part 2 ... respectively].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first configuration parameter “of the first BWP” and a second configuration parameter “of the second BWP” as taught by Zhang in the system of Wei for the same motivation as set forth in claim 1.

Regarding Claim 9,
	Wei discloses the configuration method of claim 1 [see fig. 6, pg. 2, ¶25 lines 1-3; pg. 9, ¶156 lines 1-4, the method performed by a UE for DRX operation], wherein before communicating with the second device [see fig. 6: Step “692”, pg. 4, ¶46; pg. 9, ¶162 lines 1-3, prior to receiving from the base station (e.g., gNB)], the configuration method [see fig. 6, pg. 2, ¶25 lines 1-3; pg. 9, ¶156 lines 1-4, the method] further comprises: 
	obtaining a first configuration parameter from the configuration information [see fig. 6: Step “684”, pg. 9, ¶158 lines 1-2, determining a start subframe based on the drx-StartOffset], obtaining a first DRX parameter identifier from the first configuration parameter [see fig. 6: Step “686”, pg. 9, ¶159 lines 1-4, determining a starting time of a DRX On-Duration (drx-onDuration) Timer in the start subframe based on the drx-SlotOffset], and determining the first DRX parameter based on the first DRX parameter identifier information [see fig. 6: Step “688”, pg. 9, ¶160 lines 1-8, when a short DRX cycle is used, the UE starts the drx-on Duration Timer after the drx-SlotOffset from a beginning of the start subframe].
	Wei does not explicitly teach a first configuration parameter “of the first BWP”.	
	However Zhang discloses the configuration information further comprises a first configuration parameter of the first BWP [see Table 1, pg. 5, ¶63 lines 7-12, the terminal device learns the bandwidth part required to be adopted to determine the working bandwidth to be used within the DRX cycle and the frequency point of the working bandwidth i.e., a bandwidth part 0, a bandwidth part 1, a bandwidth part 2 ... respectively].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first configuration parameter “of the first BWP” as taught by Zhang in the system of Wei for the same motivation as set forth in claim 1.

Regarding Claim 21,
	Wei discloses an apparatus [see fig. 7, pg. 9, ¶164 lines 1-11, a user equipment (UE) “700”; also see provisional ‘650, pg. 1, a user equipment (UE)] comprising: 
	a transceiver [see fig. 7, pg. 9, ¶164 lines 1-11, a transceiver “720”; also see provisional ‘650, pg. 1, a transceiver] configured to receive [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, receiving; also see provisional ‘650, pgs. 5-6, receiving], from a device [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, from a base station (e.g., a gNB); also see provisional ‘650, pgs. 5-6, from a base station (e.g., a gNB)], configuration information comprising a first discontinuous reception (DRX) parameter and a second DRX parameter [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, a Radio Resource Control (RRC) message having a DRX Start Offset (drx-StartOffset) and a DRX Slot Offset (drx-SlotOffset); also see provisional ‘650, pgs. 5-6, a Radio Resource Control (RRC) message having a DRX Start Offset (drx-StartOffset) and a DRX Slot Offset (drx-SlotOffset)]; and 
	a processor coupled to the transceiver [see fig. 7, pg. 9, ¶164 lines 1-11, a processor “726”; also see provisional ‘650, pg. 1, a processor] and configured to communicate [see fig. 6: Step “692”, pg. 4, ¶46; pg. 9, ¶162 lines 1-3, receiving, an indication of a new transmission over a physical downlink control channel (PDCCH); also see provisional ‘650, pgs. 5-6, receiving, an indication of a new transmission over a physical downlink control channel (PDCCH)], using the transceiver [see fig. 7, pg. 9, ¶164 lines 1-11, via the transceiver “720”; also see provisional ‘650, pg. 1, via the transceiver], with the device [see fig. 6: Step “692”, pg. 4, ¶46; pg. 9, ¶162 lines 1-3, from the base station (e.g., gNB); also see provisional ‘650, pgs. 5-6, from the base station (e.g., gNB)].
	Although Wei discloses communicating with the device, Wei does explicitly teach communicating, “either on a first bandwidth part (BWP} using the first DRX parameter” or “on a second BWP using the second DRX parameter”. 
	However Zhang discloses receiving [see fig. 4: Step “S210”, pg. 4, ¶50; pg. 6, ¶73 lines 1-5, receiving], from a second device [see fig. 4: Step “S210”, pg. 4, ¶50; pg. 6, ¶73 lines 1-5, from a network device], configuration information comprising a first discontinuous reception (DRX) parameter and a second DRX parameter [see fig. 4: Step “S210”, pg. 4, ¶50; pg. 6, ¶73 lines 1-5, DRX indication information to determine a working bandwidth to be used within a DRX cycle and/or a frequency point of the working bandwidth]; and 
	communicating [see pg. 6, ¶75 lines 1-13; ¶76 lines 1-8; receiving], with the second device on a first bandwidth part (BWP} using the first DRX parameter [see pg. 4, ¶50; pg. 6, ¶75 lines 1-13; ¶76 lines 1-8, from the network device, DRX indication information used for the terminal device to indicate a bandwidth-part allocation index number corresponding to different bandwidth-part allocations in multiple types of bandwidth-part allocations]. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide communicating, “either on a first bandwidth part (BWP} using the first DRX parameter” or “on a second BWP using the second DRX parameter” as taught by Zhang in the system of Wei to enable different terminal devices to work on different frequencies within temporally overlapped DRX On Durations, so that load balancing within a system bandwidth is implemented, and flexibility of network scheduling is improved [see Zhang pg. 1, ¶12 lines 1-7].

Regarding Claim 22,
	Wei discloses the apparatus of claim 21 [see fig. 7, pg. 9, ¶164 lines 1-11, the user equipment (UE) “700”], wherein the first configuration parameter comprises the first DRX parameter [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, the Radio Resource Control (RRC) message having the DRX Start Offset (drx-StartOffset)], and wherein the second configuration parameter comprises the second DRX parameter [see fig. 6: Step “682”, pg. 5, ¶58; pg. 9, ¶157 lines 1-4, the Radio Resource Control (RRC) message having the DRX Slot Offset (drx-SlotOffset)]. 
	Wei does not explicitly teach a first configuration parameter “of the first BWP” and a second configuration parameter “of the second BWP”.	
	However Zhang discloses the configuration information further comprises a first configuration parameter of the first BWP and a second configuration parameter of the second BWP [see Table 1, pg. 5, ¶63 lines 7-12, the terminal device learns the bandwidth part required to be adopted to determine the working bandwidth to be used within the DRX cycle and the frequency point of the working bandwidth i.e., a bandwidth part 0, a bandwidth part 1, a bandwidth part 2 ... respectively].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first configuration parameter “of the first BWP” and a second configuration parameter “of the second BWP” as taught by Zhang in the system of Wei for the same motivation as set forth in claim 21.

Regarding Claim 23, 
	Wei discloses the apparatus of claim 22 [see fig. 7, pg. 9, ¶164 lines 1-11, the user equipment (UE) “700”], wherein before communicating with the device using the first DRX parameter [see fig. 6: Step “692”, pg. 4, ¶46; pg. 9, ¶162 lines 1-3, prior to receiving from the base station (e.g., gNB)], the processor is further configured to: 
	obtain the first configuration parameter from the configuration information [see fig. 6: Step “684”, pg. 9, ¶158 lines 1-2, determining a start subframe based on the drx-StartOffset]; and 
	obtain the first DRX parameter from the first configuration parameter [see fig. 6: Step “686”, pg. 9, ¶159 lines 1-4, determining a starting time of a DRX On-Duration (drx-onDuration) Timer in the start subframe based on the drx-SlotOffset]. 
	Wei does not explicitly teach communicating “on the first BWP”.
	However Zhang discloses communicating with the device on the first BWP using the first DRX parameter [see pg. 4, ¶50; pg. 6, ¶75 lines 1-13; ¶76 lines 1-8, receiving from the network device, DRX indication information used for the terminal device to indicate a bandwidth-part allocation index number corresponding to different bandwidth-part allocations in multiple types of bandwidth-part allocations].	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide communicating “on the first BWP” as taught by Zhang in the system of Wei for the same motivation as set forth in claim 22.

Regarding Claim 24, 
	Wei discloses the apparatus of claim 22 [see fig. 7, pg. 9, ¶164 lines 1-11, the user equipment (UE) “700”], wherein before communicating with the device using the second DRX parameter [see fig. 6: Step “692”, pg. 4, ¶46; pg. 9, ¶162 lines 1-3, prior to receiving from the base station (e.g., gNB)], the processor [see fig. 7, pg. 9, ¶164 lines 1-11, the processor “726”] is further configured to: 
	obtain the second configuration parameter from the configuration information [see fig. 6: Step “684”, pg. 9, ¶158 lines 1-2, determining a start subframe based on the drx-StartOffset]; and 
	obtain the second DRX parameter from the second configuration parameter [see fig. 6: Step “686”, pg. 9, ¶159 lines 1-4, determining a starting time of a DRX On-Duration (drx-onDuration) Timer in the start subframe based on the drx-SlotOffset]. 
	Wei does not explicitly teach communicating, “on the second BWP”.
	However Zhang discloses communicating on the second BWP using the second DRX parameter [see pg. 4, ¶50; pg. 6, ¶75 lines 1-13; ¶76 lines 1-8, receiving from the network device, DRX indication information used for the terminal device to indicate a bandwidth-part allocation index number corresponding to different bandwidth-part allocations in multiple types of bandwidth-part allocations].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide communicating “on the second BWP” as taught by Zhang in the system of Wei for the same motivation as set forth in claim 22.

Regarding Claim 25, 
	Wei discloses the apparatus of claim 21 [see fig. 7, pg. 9, ¶164 lines 1-11, the user equipment (UE) “700”].
	 Wei does not explicitly teach wherein the first DRX parameter comprises “a first BWP identifier”, and wherein the second DRX parameter comprises “a second BWP identifier”. 
	However Zhang discloses the first DRX parameter comprises a first BWP identifier [see Table 1, pg. 5, ¶63 lines 7-12, the terminal device learns the bandwidth part required to be adopted ... i.e., a bandwidth part 1], and wherein the second DRX parameter comprises a second BWP identifier [see Table 1, pg. 5, ¶63 lines 7-12, the terminal device learns the bandwidth part required to be adopted ... i.e., a bandwidth part 2].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first DRX parameter comprises “a first BWP identifier”, and wherein the second DRX parameter comprises “a second BWP identifier” as taught by Zhang in the system of Wei for the same motivation as set forth in claim 21.

Regarding Claim 27,
	Wei discloses the apparatus according of claim 25 [see fig. 7, pg. 9, ¶164 lines 1-11, the user equipment (UE) “700”], wherein before communicating with the device using the second DRX parameter [see fig. 6: Step “692”, pg. 4, ¶46; pg. 9, ¶162 lines 1-3, prior to receiving, an indication of a new transmission over a physical downlink control channel (PDCCH) from the base station (e.g., gNB)], the processor [see fig. 7, pg. 9, ¶164 lines 1-11, the processor “726”] is further configured to: 
	obtain the second DRX parameter from the configuration information [see fig. 6: Step “686”, pg. 9, ¶159 lines 1-4, determining a starting time of a DRX On-Duration (drx-onDuration) Timer in the start subframe based on the drx-SlotOffset].
	Wei does not explicitly teach communicating, “on the second BWP”; obtain “the second BWP identifier from the second DRX parameter”; and “determine the second BWP based on the second BWP identifier”.
	However Zhang discloses communicating on the second BWP using the second DRX parameter [see pg. 4, ¶50; pg. 6, ¶75 lines 1-13; ¶76 lines 1-8, receiving from the network device, DRX indication information used for the terminal device to indicate a bandwidth-part allocation index number corresponding to different bandwidth-part allocations in multiple types of bandwidth-part allocations]; 
	obtain the second BWP identifier from the second DRX parameter [see fig. 4: Step “S210”, pg. 4, ¶50; pg. 6, ¶73 lines 1-5, DRX indication information is received, ... to determine a working bandwidth to be used within a DRX cycle and/or a frequency point of the working bandwidth]; and 
	determine the second BWP based on the second BWP identifier [see fig. 4: Step “S220”, pg. 4, ¶50; pg. 6, ¶74 lines 1-5, the working bandwidth to be used within the DRX cycle and/or the frequency point of the working bandwidth are/is determined according to the DRX indication information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide communicating, “on the second BWP”; obtain “the second BWP identifier from the second DRX parameter”; and “determine the second BWP based on the second BWP identifier” as taught by Zhang in the system of Wei for the same motivation as set forth in claim 25.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication No.: Li (US 2021/0345443 A1); see fig. 1, pgs. 2-3, ¶38 - ¶53.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469